DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 24 September 2021.  Claims 1, 3-4, 6, 12, 14, 18, and 20 are amended.  No claims are canceled or added.  Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see remarks pages 9-10, filed 24 September 2021, with respect to the rejections of claims 4-5 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments, see remarks pages 10-12, filed 24 September 2021, with respect to the rejections of claims 1-20 under Mishra and Krystek have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mishra, Krystek, and O’Sullivan.
In remarks pages 10-12, applicant argued Mishra did not disclose the amendment that the meeting event information is received “from an electronic scheduling application” and that the meeting and social proximity scores are determined for the meeting event for which meeting information was received from the electronic scheduling application.  Examiner relies upon O’Sullivan to describe receiving 

Applicant’s remaining arguments, see remarks pages 10-12, filed 24 September 2021, with respect to the rejections of claims 1-20 under Mishra and Krystek have been fully considered but they are not persuasive. 
In remarks pages 12-13, applicant argued that Mishra did not disclose the amendment describing determining “a plurality of groups of attendees”, that the attendee proximity score is determined for each of the plurality of groups and then used to determine the meeting proximity score based on the set of attendee proximity scores.  The amendment has raised an indefiniteness issue under 35 USC 112, which is explained in the rejection below.  
The claimed limitations describe multiple elements: 
a plurality of groups of attendees within the meeting attendees (Mishra 0041 described a meeting with users A and B and one additional user and another meeting with users A and B and twenty other additional users. Mishra 0048 described determining the social proximity for users A, B, and C such that social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C, i.e. a plurality of groups of attendees within the meeting attendees. Krystek was explained in the parent claim to teach the “score” and therefore is also applicable in the dependent claim), 
Again, the same Mishra citations 0041, 0048 are applicable: social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C, i.e. there is an attendee proximity for each group.  Krystek was explained in the parent claim to teach the “score” and therefore is also applicable in the dependent claim), 
a set of attendee proximity scores (Again, the same Mishra citations 0041, 0048 are applicable. Since social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C, therefore the set of attendee proximity scores is made up of the social proximity for the group of users A and B, the group of users A and C, and the group of users B and C.  Krystek was explained in the parent claim to teach the “score” and therefore is also applicable in the dependent claim), and 
a meeting proximity score determined based on the set of attendee proximity scores (Again, the same Mishra citations 0041, 0048 are applicable since they describe multiple types of proximities: Social proximity for combinations of users, i.e. attendee proximity (proximity for two users out of the multiple users), as well as the overall proximity for all the attendees, i.e. meeting proximity (two meeting examples are given: social proximity for a meeting between two users and one additional attendee and another social proximity for a meeting between two users and twenty additional attendees. The social proximity for the meeting with fewer attendees has a higher level of social proximity than the other meeting, i.e. there is a meeting social proximity in addition to the attendee proximity and the meeting social proximity is based on the attendees).  Krystek was explained in the parent claim to teach the “score” and that the meeting score is determined using the attendees’ scores and therefore is also applicable in the dependent claim.  Summarizing what was explained in the parent claim: Krystek also described rigidity factors, i.e. scores, in which a meeting rigidity factor is determined based on each attendee’s own rigidity factor (0077), the attendees’ roles (0017), the attendee’s relationship (proximity) to the event (0094), as well as the relative importance of the event (0093).  In other words, the meeting score is determined based on the set of attendee scores).
As such, examiner maintains the use of Mishra and Krystek for these limitations.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to dependent claims 6 and 20, the claims were amended to describe determining “a plurality of groups of attendees”.  Based on this amendment, it is unclear in the subsequent limitations if the attendee proximity score is determined for each of the plurality of groups and then used to determine the meeting proximity score based on the set of attendee proximity scores, i.e. one attendee proximity score per group and the set of attendee proximity scores is the set including the scores for all groups, or if the attendee proximity score is meant to be the score for various combinations of users within each group of users such that there is a set of attendee proximity scores for each group (e.g. if a meeting is attended by users R, S, T, X, Y, Z and these users are split into groups of R, S, and T and another group of X, Y, and Z, then there is a set of attendee proximity scores for the first group with attendee proximity scores for users R and S, S and T, and R and T and another set of attendee proximity scores for the other group with attendee proximity scores for users X and Y, Y and Z, and X and Z).  For purposes of examination, examiner interprets the claim according to the first described interpretation. 
Claim 7-11 are also rejected for these reasons based on their dependency from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (U.S. Patent Publication 2015/0172855) in view of O’Sullivan et al. (U.S. Patent Publication 2010/0169145) and further in view of Krystek et al. (U.S. Patent Publication 2019/0340579).

Regarding claim 1, Mishra disclosed a system for generating a user interface for meeting events, the system comprising:
a processor (see Mishra Fig. 5 #504 processor); and
computer memory (see Mishra Fig. 5 #508: main memory, #510: secondary memory) having computer executable instructions stored thereon for performing operations when executed by the processor, the operations comprising:
receiving, from an electronic scheduling application (see O’Sullivan combination below), meeting information for a meeting event of an electronic schedule (see Mishra 0041: users A and B share a calendar entry for the meeting | Mishra 0026: determining a group of users sharing an event | Mishra 0030: types of group events, e.g. dinner, concert), wherein the meeting information includes meeting attendees (see Mishra 0036: users A-C are attending a concert);
determining, for the meeting event (see O’Sullivan combination below), a meeting proximity score (see Krystek combination below) indicating a social proximity among meeting attendees (see Mishra 0037: determining users A and B are acquaintances with each other, but user C is only acquainted with user B | Mishra 0039: determining degree, i.e. score, of social proximity for users A-C. Since meeting proximity score is described as indicating a social proximity among meeting attendees, examiner interprets the degree of social proximity among meeting attendees as being functionally equivalent to the claimed meeting proximity. Krystek is relied upon for the meeting score | Mishra 0041: a meeting between users A-B plus one additional attendee has a higher level of social proximity than a meeting between users A-B plus twenty additional attendees), wherein the meeting proximity score is determined based on at least one of an interaction pattern between at least some attendees among the meeting attendees (see Mishra 0040: factors P1-P4 are used when determining social proximity | Mishra 0042: factor P2 is social network interactions between users A-C | Mishra 0043: factor P3 is email interactions between users A-C) and commonalities between the at least some attendees; and 
generating a graphical user interface component for the meeting event comprising a proximity indicator representing the meeting proximity score (see Krystek combination below) for the meeting event (see Mishra 0044: displaying the degree of social proximity between users A and B).

While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that meeting information would be obtained from an electronic scheduling application, Mishra did not explicitly disclose that the meeting event information is received “from an electronic scheduling application” and that social proximity is determined “for the meeting event” for which meeting information was received from the electronic scheduling application.  
However in a related art of managing calendar events (see O’Sullivan abstract), O’Sullivan disclosed a calendar management process is an application that interfaces with or is executed within the calendar application 20 (see O’Sullivan 0024), i.e. “an electronic scheduling application”.  The calendar management process receives an indication of a meeting being scheduled between a plurality of attendees (see O’Sullivan 0032, Fig. 2 #100), the meeting attributes being received from a calendaring application (see O’Sullivan 0033, Fig. 2 #100), i.e. meeting event information is received “from an electronic scheduling application“.  
O’Sullivan also explained that the meeting information received in #100 is used in #102 when associating ownership privileges for the meeting (see O’Sullivan 0032, Fig. 2), i.e. “for the meeting event” that was received from the electronic scheduling application.  Privileges are associated with multiple meeting attendees based upon the meeting creator’s social network (see O’Sullivan 0032, Fig. 2 #102) and interactions between the meeting creator and the individual meeting attendees (see O’Sullivan 0035, Fig. 2 #102).  Social proximity thresholds are based on interaction frequency with the meeting owner (see O’Sullivan 0036) and the social proximity thresholds are applied to the meeting attendees when associating ownership privileges (see O’Sullivan 0036), i.e. determining social proximity “for the meeting event” that was received from the electronic scheduling application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mishra and O’Sullivan to further describe how the meeting event information is obtained and used.  Including O’Sullivan’s teachings regarding obtaining the meeting information from a calendaring application and associating meeting privileges with non-creator attendees based on their social network proximity to the meeting creator would enable the non-creator attendees to make changes to the meeting, thereby reducing the time and manpower necessary to make the changes (see O’Sullivan 0042).

Mishra-O’Sullivan did not explicitly disclose a “score” for the meeting proximity.  However in a related art, Krystek disclosed creating a meeting based on user weights (Krystek Fig. 6 #608). Each user has a specific role in group and therefore certain responsibilities for the group’s events (0015).  The context of a user is evaluated when creating, updating, rescheduling an event (0060) and relationships among attendees is cross-mapped (0079). A rigidity factor is associated with event, i.e. meeting score, in light of attendees’ roles (0017) and indicates the user’s relationship (proximity) to the event (0094) as well as the importance of the event for the attendees, e.g. picking up child by 5pm is more important than going running (0093).  Each member of the event also receives their own rigidity factor which is used when determining the meeting’s overall rigidity factor (0077). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mishra-O’Sullivan and Krystek to further describe how user relationships are evaluated with respect to meetings.  Including scores would ensure consistency when determining relationships and would also increase efficiencies (see Krystek 0080).

Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Mishra-O’Sullivan-Krystek according to the rationale provided above.  Mishra-O’Sullivan-Krystek further disclosed a computerized method comprising repeating the operations claim 1 above for a plurality of meeting events (see Mishra 0041: determining social proximity for multiple calendar entries | Mishra 0049: repeating the social proximity determination for between users A and B-C as well as determining the social proximity between users B and C). 
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.
Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Mishra-O’Sullivan-Krystek according to the rationale provided above.  Mishra-O’Sullivan-Krystek further disclosed a computerized method comprising “a proposed meeting event to be added to an electronic schedule” (see Mishra 0050: a group of people want to select a restaurant, i.e. the dinner meeting has not yet been scheduled), that the meeting proximity score is determined “for the proposed meeting” (see Mishra 0051: determining the degree of social proximity of each group member for the proposed dinner), and “creating the meeting event including the attendees with one or more meeting details based on the meeting proximity score of the proposed meeting event” (see Mishra 0052: using the social proximity scores of the group members to select a restaurant for the proposed dinner | Krystek 0060: evaluating the context of a user when creating, updating, or rescheduling an event).  
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 2, Mishra-O’Sullivan-Krystek disclosed the system of claim 1, wherein the proximity indicator comprises a color associated with the meeting proximity score, and wherein at least part of the graphical user interface component for the meeting event is displayed in the color associated with the meeting proximity score (see Krystek 0093: rigidity factor is expressed according to color, 0094 - rigidity illustrates importance of event, importance (proximity) of user’s relationship to event | Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim).  
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 3, Mishra-O’Sullivan-Krystek disclosed the system of claim 1, wherein the operations further comprise receiving meeting information regarding attendees for a plurality of additional meeting events (see Mishra 0041: determining social proximity for multiple calendar entries), and determining a meeting proximity score for each additional meeting event within the plurality of additional meeting events based on attendees of each additional meeting event (see Mishra 0041: determining social proximity for multiple calendar entries | Mishra 0049: repeating the social proximity determination for between users A and B-C as well as determining the social proximity between users B and C | Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim).
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 4, Mishra-O’Sullivan-Krystek disclosed the system of claim 3, wherein the operations further comprise generating graphical user interface components comprising proximity indicators for the plurality of additional meeting events (see Mishra 0041: determining social proximity for multiple calendar entries | Mishra 0049: repeating the social proximity determination for between users A and B-C as well as determining the social proximity between users B and C), wherein each proximity indicator is provided for presentation with a particular meeting event within the plurality of additional meeting events and indicates a meeting proximity score for the particular meeting event (see Mishra 0044: displaying the degree of social proximity between users A and B | Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim).  
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 5, Mishra-O’Sullivan-Krystek disclosed the system of claim 4, wherein each proximity indicator comprises a color associated with the meeting proximity score for the particular meeting event associated with the meeting proximity indicator, wherein at least part of the graphical user interface component for the particular meeting event is displayed in the color associated with the meeting proximity score, wherein at least some meeting events are displayed in different colors (see Krystek 0093: rigidity factor is expressed according to color. There are multiple meeting importance levels, so it would have been obvious that multiple colors would be used, 0094 - rigidity illustrates importance of event, importance (proximity) of user’s relationship to event | Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim).  
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 6, Mishra-O’Sullivan-Krystek disclosed the system of claim 1, wherein determining the meeting proximity score comprises:
determining a plurality of groups of attendees within the meeting attendees (Mishra 0041 described a meeting with users A and B and one additional user and another meeting with users A and B and twenty other additional users. Mishra 0048 described determining the social proximity for users A, B, and C such that social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C, i.e. a plurality of groups of attendees within the meeting attendees. Krystek was explained in the parent claim to teach the “score” and therefore is also applicable in the dependent claim), 
for each group of attendees, determining an attendee proximity score indicating a social proximity among attendees within the group (Mishra 0048 described determining the social proximity for users A, B, and C such that social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C, i.e. there is an attendee proximity for each group.  Krystek was explained in the parent claim to teach the “score” and therefore is also applicable in the dependent claim) thereby forming a set of attendee proximity scores (Mishra 0048 described determining the social proximity for users A, B, and C such that social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C.  Since social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C, therefore the set of attendee proximity scores is made up of the social proximity for the group of users A and B, the group of users A and C, and the group of users B and C.  Krystek was explained in the parent claim to teach the “score” and therefore is also applicable in the dependent claim), the attendee proximity score being based on at least one of an interaction pattern between the attendees within the group (see Mishra 0040: factors P1-P4 are used when determining social proximity | Mishra 0042: factor P2 is social network interactions between users A-C | Mishra 0043: factor P3 is email interactions between users A-C | Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim) and commonalities between the attendees within the group; and
wherein the meeting proximity score is determined based on the set of attendee proximity scores determined for each group of attendees within the meeting attendees (Mishra 0041 described a meeting with users A and B and one additional user and another meeting with users A and B and twenty other additional users. Mishra 0048 described determining the social proximity for users A, B, and C such that social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C.  Multiple types of proximities are described: Social proximity for combinations of users, i.e. attendee proximity (proximity for two users out of the multiple users), as well as the overall proximity for all the attendees, i.e. meeting proximity (two meeting examples are given: social proximity for a meeting between two users and one additional attendee and another social proximity for a meeting between two users and twenty additional attendees. The social proximity for the meeting with fewer attendees has a higher level of social proximity than the other meeting, i.e. there is a meeting social proximity in addition to the attendee proximity and the meeting social proximity is based on the attendees).  Krystek was explained in the parent claim to teach the “score” and that the meeting score is determined using the attendees’ scores and therefore is also applicable in the dependent claim.  Summarizing what was explained in the parent claim: Krystek also described rigidity factors, i.e. scores, in which a meeting rigidity factor is determined based on each attendee’s own rigidity factor (0077), the attendees’ roles (0017), the attendee’s relationship (proximity) to the event (0094), as well as the relative importance of the event (0093).  In other words, the meeting score is determined based on the set of attendee scores).
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 7, Mishra-O’Sullivan-Krystek disclosed the system of claim 6, wherein determining the meeting proximity score based on the set of attendee proximity scores comprises one or more of applying a set of Boolean rules (see Krystek 0085: ripple down rules, association rules (if-then rules) | 0091: if no, then x, i.e. True/False, either/or situation which is a Boolean situation | Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim) and determining an average score of the set of attendee proximity scores (see Mishra 0041: a meeting between users A-B plus one additional attendee has a higher level of social proximity than a meeting between users A-B plus twenty additional attendees. Determining an average score of all attendee proximity scores is implied | Krystek 0086: determining averages when scheduling events). 
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 8, Mishra-O’Sullivan-Krystek disclosed the system of claim 7, wherein determining the meeting proximity score further comprises weighting attending proximity scores within the set of attendee proximity scores based on one or more of rules, conditions, user preferences, and user history (see Mishra 0052: weighting the preferences of some group members more than other group members based on which members have higher social proximity scores | Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim). 
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 9, Mishra-O’Sullivan-Krystek disclosed the system of claim 6, wherein each group of attendees consists of two attendees (see Mishra 0041: business meeting includes users A and B as invited participants).
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 10, Mishra-O’Sullivan-Krystek disclosed the system of claim 9, wherein the electronic schedule is associated with a user, and wherein each group of attendees includes the user (see Mishra 0041: calendar entry for group event includes user).
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 11, Mishra-O’Sullivan-Krystek disclosed the system of claim 6, wherein determining the attendee proximity score for each group of attendees comprises retrieving, from a data store (see Krystek 0069: determining (and store - 0071) relationships between users and between users and events | Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim), an attendee proximity score previously determined for at least one group of attendees (see Mishra 0041: the social proximity score for a calendar entry from a year ago is less than the social proximity score for a calendar entry from the previous week | Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim).
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 13, Mishra-O’Sullivan-Krystek disclosed the computerized method of claim 12, wherein the interaction pattern between the at least some attendees comprises a frequency with which the at least some attendees have communicated (see Mishra 0042: social proximity score is determined based on number of postings on each other’s social network page), modes of communication between the at least some attendees (see Mishra 0043: social proximity score is based on email communication between the meeting attendees), or topics of communications between the at least some attendees.
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.
Regarding claim 14, Mishra-O’Sullivan-Krystek disclosed the computerized method of claim 13, wherein modes of communication include one or more of email (see Mishra 0043: email communication), text messaging, instant messaging, social media communications (see Mishra 0042: social network interactions), voice calls, and video calls.
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 15, Mishra-O’Sullivan-Krystek disclosed the computerized method of claim 12, wherein commonalities between the at least some attendees includes at least one of a common domain and common social media connections (see Mishra 0042: social proximity is determined based on membership in common interest groups, i.e. common domain, as well as posting on each other’s social network page, i.e. users share common social media connections since they are posting on each other’s pages).
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 16, Mishra-O’Sullivan-Krystek disclosed the computerized method of claim 12 further comprising automatically resolving a conflict within the electronic schedule between at least two meeting events within the plurality of meeting events, wherein resolving the conflict includes determining which meeting to reschedule based on meeting proximity scores for the at least two meeting events (see Krystek Fig. 5 #508: prioritize conflicting events and reschedule at least of the conflicting events | Krystek Fig. 5 #506: determine weighting factor for meeting attendees for each conflicting event, weighting factor is based on meeting’s rigidity).
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 17, Mishra-O’Sullivan-Krystek disclosed the computerized method of claim 16, wherein resolving the conflict includes identifying at least one of a new time and new date for a meeting event within the at least two meeting events (see Krystek 0078: reschedule conflicts | Krystek 0091: rescheduling | Krystek 0074: adjust dependent events based on first event).
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 19, Mishra-O’Sullivan-Krystek disclosed the computerized method of claim 18, wherein creating the meeting event includes determining a time and date of the meeting event based on the proximity score (see Krystek 0078: reschedule conflicts | Krystek 0079: cross-mapping of relationships among attendees | Krystek 0091: rescheduling | Krystek 0074: adjust dependent events based on first event).
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Regarding claim 20, Mishra-O’Sullivan-Krystek disclosed the computerized method of claim 18, wherein determining the meeting proximity score comprises:
determining a plurality of groups of attendees within the attendees (Mishra 0041 described a meeting with users A and B and one additional user and another meeting with users A and B and twenty other additional users. Mishra 0048 described determining the social proximity for users A, B, and C such that social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C, i.e. a plurality of groups of attendees within the meeting attendees. Krystek was explained in the parent claim to teach the “score” and therefore is also applicable in the dependent claim) of the proposed meeting event (Mishra 0050: a group of people want to select a restaurant, i.e. the dinner meeting has not yet been scheduled | Mishra 0051: determining the degree of social proximity of each group member for the proposed dinner | 0052: using the social proximity scores of the group members to select a restaurant for the proposed dinner | Krystek 0060: evaluating the context of a user when creating, updating, or rescheduling an event); and
for each group of attendees within the plurality of attendees, determining an attendee proximity score indicating a social proximity among attendees within the group (Mishra 0048 described determining the social proximity for users A, B, and C such that social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C, i.e. there is an attendee proximity for each group.  Krystek was explained in the parent claim to teach the “score” and therefore is also applicable in the dependent claim), thereby forming a set of attendee proximity scores (Mishra 0048 described determining the social proximity for users A, B, and C such that social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C.  Since social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C, therefore the set of attendee proximity scores is made up of the social proximity for the group of users A and B, the group of users A and C, and the group of users B and C.  Krystek was explained in the parent claim to teach the “score” and therefore is also applicable in the dependent claim), the attendee proximity score being based on at least one of an interaction pattern between the attendees within the group (see Mishra 0040: factors P1-P4 are used when determining social proximity | Mishra 0042: factor P2 is social network interactions between users A-C | Mishra 0043: factor P3 is email interactions between users A-C | Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim) and commonalities between the attendees within the group; 
wherein the meeting proximity score is determined based on the set of attendee proximity scores determined for each group of attendees within the meeting attendees (Mishra 0041 described a meeting with users A and B and one additional user and another meeting with users A and B and twenty other additional users. Mishra 0048 described determining the social proximity for users A, B, and C such that social proximity is determined for the group of users A and B, the group of users A and C, and the group of users B and C.  Multiple types of proximities are described: Social proximity for combinations of users, i.e. attendee proximity (proximity for two users out of the multiple users), as well as the overall proximity for all the attendees, i.e. meeting proximity (two meeting examples are given: social proximity for a meeting between two users and one additional attendee and another social proximity for a meeting between two users and twenty additional attendees. The social proximity for the meeting with fewer attendees has a higher level of social proximity than the other meeting, i.e. there is a meeting social proximity in addition to the attendee proximity and the meeting social proximity is based on the attendees).  Krystek was explained in the parent claim to teach the “score” and that the meeting score is determined using the attendees’ scores and therefore is also applicable in the dependent claim.  Summarizing what was explained in the parent claim: Krystek also described rigidity factors, i.e. scores, in which a meeting rigidity factor is determined based on each attendee’s own rigidity factor (0077), the attendees’ roles (0017), the attendee’s relationship (proximity) to the event (0094), as well as the relative importance of the event (0093).  In other words, the meeting score is determined based on the set of attendee scores).
The motivation to combine Mishra, O’Sullivan, and Krystek is the same as that provided in claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        
14 January 2022




/Patrice L Winder/Primary Examiner, Art Unit 2452